       Case 4:82-cv-00866-DPM Document 5742 Filed 08/11/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS

LITTLE ROCK SCHOOL DISTRICT                                            PLAINTIFF

VS.                               Case No. 4:82cv00866DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL.                                             DEFENDANTS

EMILY MCCLENDON, ET AL.                                          INTERVERNORS


  INTERVENORS’ MOTION FOR ADDITIONAL TIME TO RESPONSD TO
               PCSSD’S FACILITIES PROPOPSAL

       Intervenors request for additional time is based upon the following factors.

       1. PCSSD filed Document 5736, its “Facilities Proposal”, on July 30, 2021.

       2. The proposal contains two embedded motions. See Document 5736, at

pages 6-7 (“modify the word ‘equal’ in Plan 2000 to become ‘equal to the extent

practicable’.”) and at pages 16-17 (seeking Order providing “a complete and final

declaration of unitary status, which would include the finding that PCSSD is

unitary in facilities.”)

       3. The submission contains an approach to “truing up the Mills High

School/Robinson Middle School problem” (Document 5730, at 67), with which

Intervenors disagree.

       4. The proposal discusses additional classrooms at Mills High School,

an arena at Mills High School, as well as construction work on the existing ROTC

building at Mills and provision of a softball field at Mills. Intervenors’ response

must address each of these topics.

       5. The PCSSD proposal omits discussion of other relevant facility issues

                                           1
        Case 4:82-cv-00866-DPM Document 5742 Filed 08/11/21 Page 2 of 3




raised by Intervenors in discussion with PCSSD. These topics include the absence

of water fountains in one wing of the Mills facility, the seating capacity of the

performing arts center and absence of office space for a Registrar in the Mills

facility.

        6. Other aspects of the PCSSD proposal require response.

        7. The submission includes 21 exhibits.

        8. Lead counsel had surgery earlier this week.

        9. Counsel for PCSSD does not oppose this request.

        WHEREFORE, Intervenors respectfully request to have until August 30,

2021 to file their response to PCCSD’s Proposal filed on July 30, 2021.

                                 Respectfully submitted,


                                 /s/Austin Porter, Jr.
                                 Austin Porter, Jr.
                                 PORTER LAW FIRM
                                 323 Center Street, Suite 1035
                                 Little Rock, Arkansas 72201
                                 Telephone number: 501-244-8200

                                 /s/ Joyce Raynor- AB
                                 JOHN W. WALKER, P.A.
                                 1723 Broadway
                                 Little Rock, Arkansas 72206
                                 Phone: (501) 374-3758
                                 Facsimile: (501) 374-4187
                                 Email: jraynorcarr@gmail.com

                                 Robert Pressman
                                 22 Locust Avenue
                                 Lexington, MA 02421
                                 Telephone: 781-862-1955

                                           2
Case 4:82-cv-00866-DPM Document 5742 Filed 08/11/21 Page 3 of 3




                      Email: pressmanrp@gmail.com




                               3
